DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 5/3/2022 has been considered and entered into the record.  Claims 1, 8, 13, 15, and 16 have been canceled.  Claims 2–7, 9–12, 14, and 17–21 remain pending.  
Claim 4 has been rewritten in independent form thereby overcoming its previous objection.  All other claims depend directly or indirectly from claim 4.  

Allowable Subject Matter
Claims 2–7, 9–12, 14, and 17–21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the claimed combination of resistive pressure sensors and triboelectric sensors, wherein each type of sensors comprise a pair of first textile-based outer layers each having an electrical resistance of no more than 100 ohms, and a textile-based inner layer sandwiched between the pair of first textile-based outer layers having an electrical resistance of at least 1 mega-ohm, and the triboelectric sensor further comprises a textile-based core comprising first and second textile-based dielectric layers, wherein the first textile-based dielectric layer comprises a first textile-based dielectric material that forms a positively-charged triboelectric surface, and wherein the second textile-based dielectric layer comprises a second textile-based dielectric material that forms a negatively-charged triboelectric surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786